 In the Matter ofGREAT NORTHERN ICINGCOMPANY, EMPLOYERandUNITED PACKINGHOUSE WORKERS Or AMERICA, LOCAL UNIONNo.321,CIO,PETITIONERIn the Matter of A. T. MILLER AND ESTATE OF ADDISON MILLER, n/B/AADDISON MILLER COMPANY, EMPLOYERandUNITED PACKINGHOUSEWORIii;Its or AMII:RICA, LOCAL UNION No. 321, CIO, PETITIONERCases Nos. 19-R-1681 and 19-R-1855, respectivelySUPPLEMENTAL DECISIONANDDIRECTIONMarch, 31, 194iOn September 24 and 25, 1946, pursuant to a Decision and Directionof Elections issued by the Board herein on August 26, 1946,1 electionsby secret ballot were conducted under the direction and supervision ofthe Regional Director for the Nineteenth Region (Seattle, Washing-ton).Upon the conclusion of the elections, Tallies ofBallots werefurnished the parties in accordance with the Rules and Regulations ofthe Board.The Tallies show: (1) In the production and maintenance votinggroup, there were approximately 22 eligible voters, of whom 20 votedfor the Petitioner; (2) in the assistant engineers' v8ting group, therewere approximately 8 eligible voters, of whom 3 voted for the Peti-tioner, 2 voted for the Intervenor, 1 voted against both labororganiza-tions, and 2 voted under challenge.Inasmuch as the challenged ballots in the assistant engineers' votinggroup were sufficient in number to affect the results of the election inthat group, the Regional Director investigated the challenges, and onNovember 5, 1946, issued and duly served upon the partieshis Reporton Challenges recommending that the challenges be overruled.OnNovember 13, 1946, the Petitioner filed Exceptions to theRegionalDirector's Report.On November 29, 1946, the Board, after consider-ing the Report on Challenges and the Exceptions thereto, ordered thata hearing be held on the issues thus raised.Pursuant to this order, ahearing was held on January 15, 1947, at Spokane, Washington, beforePatrick H. Walker, hearing-officer.The heariiig officer's rulings madeat thehearing are free fromprejudicial error and are herebyaffirmed.170 N.L. R B. 682.73N L R B,No.17.116 GREAT NORTHERN ICING COMPANY117Upon the entire record in the case, the National Labor RelationsBoard makes the following :Supplemental Findings of FactEligibility of R. G. Eisenba°tlt:Upon his return from military serv-ice,Eisenbarth was reemployed at the Employer's Hillyard plant onJuly 10, 1946, as a relief foreman and relief engineer.As an actingforeman, he performs the usual duties of a dock foreman, a classifica-tion excluded from the assistant engineers' voting group as super-visory.As an assistant engineer, he performs the usual duties incidentto that classification.For 6 months of the year, during normal andpeak operations, Eisenbarth occupies this dual capacity, working 3days of each week as a foreman and 3 days as an assistant engineer.He continued in this dual capacity through the date of the election.During the remaining 6 months, the slack season, hq works exclusivelyas an assistant engineer.Inasmuch as Eisenbarth spends 75 percentof his time as a nonsupervisory assistant engineer, we find that he hasa sufficient interest to be entitled to vote in the election among theemployees in the voting group composed of assistant engineers.Ac-cordingly, we hereby overrule the challenge to his ballot.Eligibility of G. 0. lllitling:On June 5, 1946, after his return frommilitary service, Mitling was reemployed at the Employer's Yardleyplant.From that date until August 9, 1946, he worked as an assistantengineer.On August 9, 1946, he was transferred to the position oftimekeeper and continued in that job until November 1, 1946, a periodof about 3 months.On November 1 he reverted to his former positionof assistant engineer.He continued in that position only 1 monthuntil December 1, when he was transferred to Detroit Lake, Minnesota,as superintendent of ice-harvesting operations at one of the Employ-er's projects in that State.At the time of the hearing, Mitling wasstillworking in Minnesota.The Employer expects to return Mitlingto the Yardley plant during the coming spring and summer monthsto work as an assistant engineer unless, as occurred during the pastseason, circumstances arise requiring a different assignment.The election was held on September 24 and 25, 1946.On those daysMitling was employed as a timekeeper, a category ineligible to vote inthe election.The Employer contends, however, that Mitling's trans-fer to the timekeeper's position was only temporary and he thereforeremained eligible to vote in the assistant engineer's voting group.Mitling's work history does not, support this contention.Approxi-mately 6 months elapsed from the time of Mitling's reemployment bythe Employer to the date of the present hearing.During that time,Mitling held three different positions, only one of which was in anincluded category.During that 6-month period, lie worked only 2 118DECISIONSOF NATIONALLABOR RELATIONS BOARDmonths as an assistant engineer at the Yardley plant.On the basis ofthis work history we are unable to say that Mithng is regularly anassistant engineer and was only temporarily transferred out of theunit.We find that Mitling was not eligible to vote in the election.Accordingly, we hereby sustain the challenge to his ballot.2DIRECTIONIT IS HEREBY DIRECTEDthat theRegionalDirector for the NineteenthRegion shallin conformity with the applicable provisions of the Na-tional Labor Relations Board Rules and Regulations-Series 4, openand count the challenged ballot of R. G. Eisenbarth.He shall there-upon prepare and causeto be served upon the parties a SupplementalTally ofBallots includingtherein the count of the afore-mentionedballot.MR. JAMES J. REYNOLDS, JR., took no part in the consideration of theabove Decision and Direction of Election.2SeeMatter ofManganese Ore Company,54 N L R B 1192, 1214